         Case 3:18-cv-05277-RSL Document 126 Filed 09/15/20 Page 1 of 3




 1
 2
 3
 4
 5
 6
                           UNITED STATES DISTRICT COURT
 7
                        WESTERN DISTRICT OF WASHINGTON
 8                                AT SEATTLE
 9
10    SEAN WILSON, individually and on behalf of
      all others similarly situated,
                                                   Case No. C18-5277RSL
11                        Plaintiff,
12               v.
                                                   ORDER SCHEDULING MOTIONS AND
13                                                 FINAL APPROVAL HEARING
      PLAYTIKA LTD, et al.,
14
15                        Defendants.

16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER SCHEDULING MOTIONS AND FINAL
     APPROVAL HEARING
          Case 3:18-cv-05277-RSL Document 126 Filed 09/15/20 Page 2 of 3




 1
            The Court will hold a settlement hearing (the “Final Approval Hearing”) on January 7,
 2
     2021, at 1:30 p.m., either in person at Courtroom 15106, United States Courthouse 700 Stewart
 3
     Street, Seattle, WA 98101, or by telephone or videoconference (in the discretion of the Court), to
 4
     determine, inter alia:
 5
 6          A. whether the Settlement Class should be certified, for settlement purposes, as a class
            action;
 7
 8          B. whether the Class Representatives and Class Counsel have adequately represented the
            Settlement Class;
 9
10          C. whether the Settlement should be approved as fair, reasonable, and adequate;

11          D. whether the Amended Complaint should be dismissed with prejudice pursuant to the
12          terms of the Settlement;

13          E. whether the Notice and the means of disseminating same pursuant to the Settlement
14          Agreement: (i) are appropriate and reasonable and constituted due, adequate, and sufficient
            notice to all persons entitled to notice; and (ii) meet all applicable requirements of the
15          Federal Rules of Civil Procedure, and any other applicable law;
16
            F. whether the application for attorneys’ fees and expenses to be filed by Class Counsel
17          should be approved or adjusted;
18
            G. whether the proposed disbursement of monetary awards is fair and reasonable and should
19          be approved;
20
            H. whether the planned prospective relief should be approved;
21
            I. whether the application for Incentive Awards for the Class Representatives should be
22          approved; and
23
            J. whether there are any timely and proper objections to the Settlement and/or to the
24          application for attorneys’ fees and expenses and/or request for Incentive Awards and how
25          any such objections shall be resolved.

26 The Court may adjourn the Final Approval Hearing without further notice to the Settlement Class
27 and may approve the proposed Settlement with such modifications as the Parties may agree to, if
28   ORDER SCHEDULING MOTIONS AND FINAL              -1-
     APPROVAL HEARING
          Case 3:18-cv-05277-RSL Document 126 Filed 09/15/20 Page 3 of 3




 1 appropriate, without further notice to the Settlement Class. The Court may decide to hold the Final
 2 Approval Hearing by telephone or video conference without further mailed notice to the Settlement
 3 Class. If the Court orders that the Final Approval Hearing be conducted telephonically or by video
 4 conference, that decision will be posted on the settlement website
 5 www.bigfishgamessettlement.com. Any Settlement Class Member (or his, her, or its counsel) who
 6 wishes to appear at the Final Approval Hearing should consult the Court’s docket and/or the
 7 settlement website for any change in date, time, or format of the hearing.
 8          Any Settlement Class Member who or which does not request exclusion from the Settlement

 9 Class may appear at and participate in the Final Approval Hearing at his, her, or its own expense,
10 individually or through counsel of his, her, or its own choice, by (a) submitting written objections to
11 the Settlement Agreement, the proposed plan of allocation, and/or counsel’s fee petition as set forth
12 in the Agreement and (b) filing a notice of appearance with the Clerk of Court on or before December
13 10, 2020, or as the Court may otherwise direct. Any Settlement Class Member who does not enter an
14 appearance in the above-captioned matter will be represented at the Final Approval Hearing by Class
15 Counsel.
16          Class Counsel shall file and serve the opening papers in support of the proposed Settlement,

17 class certification, the proposed plan of allocation, and Class Counsel’s motion for attorney’s fees
18 and expenses no later than November 9, 2020. Reply papers, if any, shall be filed and served no later
19 than seven (7) calendar days prior to the Settlement Hearing.
20
            Dated this 15th day of September, 2020.
21
22
                                                  Robert S. Lasnik
23                                                United States District Judge

24
25
26
27
28   ORDER SCHEDULING MOTIONS AND FINAL               -2-
     APPROVAL HEARING
